Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Final office action is in response to the applicant’s amendments and remarks filed on 04/06/2022. Examiner withdraws the rejections of claims 1, 3, 5, 10-11, 13, 17, and 19 under 35 USC § 103. However, the rejection under 35 USC § 101 directed to non-statutory subject matter of claims i1, 3, 5, 10-11, 13, 17, and 19 is maintained. The rejections are as stated below.
	
Claim Status:
Amended claims: 1, 3, 5, 10-11, 13, 17, and 19.
Canceled claims: 15, and 21-24.
Pending claims: 1-14, and 16-20.
	
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).

Claims 1-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps to initiate transactions with machine-readable QR code processing.
[Step-2A]-Prong one: The claim 1 is then analyzed to determine whether it is directed to a judicial exception:  The claim 1 recites the limitations to: 
receive an input to initiate … application at a time of an interaction with a third party from a user…; 
capture a digital image of an object in an environment … associated with the interaction using …application, determine, using …application the digital image comprises a machine-readable code; in response to determining that the digital image comprises a machine-readable code,
extract, using …application, data from the machine-readable code, the data associated with the interaction comprising an identification of the third party and a third party account; 
determine a risk value for the transaction, wherein the risk value is based on a frequency associated with the transaction; and 
in response to determining that the risk value is below a threshold, automatically communicate, using the…application …, the extracted data, data associated with a user associated with the … and … application, and a request to communicate a record to the third party.
The claimed method/system/machine simply describes series of steps to initiate transactions with machine-readable QR code processing.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more devices, processors, a camera application, and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Step-2A-Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more devices, processors, a camera application, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 11, and 17. 
 Furthermore, the dependent claims 2-10, 12-14, 16, and 18-20 do not resolve the issues raised in the independent claims. Claims 2-10, 12-14, 16, and 18-20 are directed towards using the machine-readable code, created by the third party after the interaction is initiated; machine-readable QR code displayed on a printed sheet created by third party at a time before the interaction; present the machine-readable code to a particular user associated with the user computing device; and receive a notice that the user has provided a transfer of funds to the account. 
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. Accordingly, claims 2-10, 12-14, 16, and 18-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments

Applicant’s amendments/arguments filed 04/06/2022 with respect to the 35 U.S.C. § 103 rejection are deemed persuasive and the rejection under 35 U.S.C. § 103 is withdrawn. However, Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on January 6, 2022. 
Applicant argues in substance that, “…The Office Action recites "human commercial or business or transactional activities/interactions." The sub-grouping most similar to this listed in the October 2019 Update is "commercial or legal interactions."… thus, does not fall within any of the activities listed as being included within "commercial or legal interactions" in the October 2019 Update. Id. Therefore, the claims herein do not fall within "certain methods of organizing human activity." 

In response: 
The Examiner respectfully disagrees, Under Step-2A-Prong One: A computer-implemented method/system for configuring/receiving by merchant system for payment account transactions and creating/presenting/determining risk value with notice to user of accounts is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practices to “receive an input to initiate the camera application at a time of an interaction with a third party from a user of the system”…). As such, the claims include an abstract idea. The specific limitations of the invention are (a) identified to encompass the abstract idea include: (configuring by devices of a merchant system…receiving ...a payment account to receive payments…data…with account… creating/presenting/determining risk value with notice to user of accounts and transfer of funds to the account). As stated above, this abstract idea falls into the (b) subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practices).
Step 2A-Pronng Two:
Applicant further argues that “… Applicant asserts that the claim recites a combination of additional elements such that the claim as a whole integrates the alleged abstract idea into a practical application. Specifically, independent claim 1 "includes specific features that were specifically designed to achieve an improved technological result." Specification ¶ [0001]. Independent claim 1 addresses these technical challenges by allowing a user to "simply opens a camera module on the user computing device and directs the camera at a presented QR code to initiate a process, such as a purchase transaction. The QR code is automatically read, and a payment flow is initiated. A separate application for scanning QR codes is not required because the camera module is configured to interpret the QR code data." Id. ¶ [0005]. Thus, amended independent claim 1 is integrated into a practical application.
In response: 
The Examiner respectfully disagrees, Under Step 2A, prong two: Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed and displayed does not make it less abstract. The claimed use of computer elements recited at a high level of generality is an attempt to limit the abstract idea to a particular technological environment. 
When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of configuring by devices of a merchant system…receiving  ...a payment account to receive payments…data…with account… creating/presenting/determining risk value with notice to user of accounts and transfer of funds to the account… whether to trade do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “configuring…receiving information, creating…presenting/determining risk value… the information”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0011] a computer program product executed by: one or more processors, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). 
A generic recitation of a computer processor performing its generic computer functions such as “determining using the camera application…” does not make the claims less abstract. 
As indicated by the courts in CONTENT EXTRACTION v. WELLS FARGO BANK. The courts stated that “…CET’s claims merely recite the use of this existing scanning and processing technology to recognize and store data from specific data fields such as amounts, addresses, and dates. See id. There is no “inventive concept” in CET’s use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134 S. Ct. at 2359. At most, CET’s claims attempt to limit the abstract idea of recognizing and storing information from hard copy documents using a scanner and a computer to a particular technological environment. Such a limitation has been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715– 16 (Fed Cir. 2014); buySAFE, 765 F.3d at 1355.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Das et al (US 2005/0203854 A1) discloses Method and System for Using a Camera Cell Phone in Transactions.
Pearson et al (US 2016/0140541 A!) discloses Automatically Communicating User Device Data to a Transaction Computing System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691